Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a bonusing system for gaming devices providing a bonus award eligible to be won via participating gaming devices in which a messaging application programming interface (API) receives wagering event messages in a first message format from third-party servers.
	The limitations of Claim 1 “a bonusing system server configured to manage award determination for the bonus award; convert, by the messaging API, the first wagering event message from the first message format to the second message format; determine, by the bonusing system server, that the wagering event results in an award of the bonus award based on an output of a random number generator (RNG)” and the limitations of Claim 8 “creating and managing a jackpot award and award determination for determining a winner of the jackpot award amongst active gaming sessions at a pool of eligible devices that includes the plurality of table gaming devices; converting, by a messaging API, the first wagering event message from the first message format to the second message format; determining that the wagering event is awarded the jackpot award based on an output of a random number generator (RNG)” and the limitations of Claim 15 “provide a jackpot award and award determination services for determining a winner of the jackpot award amongst active gaming sessions at a pool of eligible devices that includes a plurality of table gaming devices managed by a third-party server; convert, by a messaging API, the first wagering event message from the first message format to the second message format; determine that the wagering event is awarded the jackpot award based on an output of a random number generator (RNG)”, is reasonably and broadly interpreted as covering performance of the limitation in the mind but for the recitation of generic computer components.
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	In this case, the limitations listed above are viewed as being directed towards “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” which falls within the Mental Processes grouping of abstract ideas.
	This judicial exception is not integrated into a practical application. The claim as a whole is viewed as merely having “extra-solution activity” to the concept of a bonusing system for gaming devices providing a bonus award eligible to be won via participating gaming devices in which a messaging application programming interface (API) receives wagering event messages in a first message format from third-party. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the judicial exception. Simply implementing the abstract idea with generic computer components is not a practical application of the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a non-transitory computer readable medium, memory, gaming devices, and third-party server for a bonusing system for gaming devices providing a bonus award eligible to be won via participating gaming devices in which a messaging application programming interface (API) receives wagering event messages in a first message format from third-party servers are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-20 are not patent eligible.
	Claims 2-7, 9-14, 16-20 do not remedy the deficiencies of claims 1, 8, and 15, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Mental Process” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the bonusing system server” in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.

Best Applicable Prior art

The best applicable prior art with regard to Claim 1, Montenegro et al., US 20200051377 (Montenegro) teaches of: A bonusing system for gaming devices, the bonusing system comprising: a memory storing bonus configuration information defining a bonus award eligible to be won via participating gaming devices; receive wagering event messages in a first message format; a bonusing system server configured to manage award determination for the bonus award; and at least one processor storing instructions that, when executed, cause the at least one processor to: receiving a first wagering event message indicating a wager event performed by a player at a first gaming device; transmit the first wagering event message for delivery to the bonusing system server; determine, by the bonusing system server, that the wagering event results in an award of the bonus award based on an output of a random number generator (RNG); and award the bonus award based on the determination.
	While Montenegro teaches receiving, wagering event messages in a first message format, Montenegro failed to teach a messaging application programming interface (API) configured to receive such wagering event messages from third-party servers. While Montenegro teaches receiving a first wagering event message indicating a wager event performed by a player at a first gaming device, Montenegro failed to teach the first wagering even message is by a messaging API from a third-party server that manages wagering gaming sessions at a plurality of gaming tables.
	Furthermore, Montenegro failed to teach a message queue configured to receive wagering event messages from the messaging API in a second message format; convert, by the messaging API, the first wagering event message from the first message format to the second message format.

The best applicable prior art with regard to Claim 8, Montenegro et al., US 20200051377 (Montenegro) teaches: A method of providing bonusing for a plurality of gaming devices, the method comprising: creating and managing a jackpot award and award determination for determining a winner of the jackpot award amongst active gaming sessions at a pool of eligible devices; receiving, a first wagering event message indicating a wager event performed at a first gaming device; transmitting the first wagering event message for delivery to the bonusing system server; determining that the wagering event is awarded the jackpot award based on an output of a random number generator (RNG); and awarding the bonus award based on the determination.
	While Montenegro teaches a method of providing bonusing for a plurality of gaming devices, Montenegro failed to teach wherein the bonusing is for a plurality of table gaming devices supported by a third-party server.		
	While Montenegro teaches creating and managing a jackpot award and award determination for determining a winner of the jackpot award amongst active gaming sessions at a pool of eligible devices, Montenegro failed to teach that the pool of eligible devices includes the plurality of table gaming devices.
	While Montenegro teaches receiving a first wagering event message indicating a wager event performed at a first gaming device, Montenegro failed to teach the first wagering event message indicates a wager event performed at a first table gaming device and is received from a third-party server. 
	Furthermore, Montenegro failed to teach converting, by a messaging API, the first wagering event message from the first message format to the second message format.

The best applicable prior art with regard to Claim 15, Montenegro et al., US 20200051377 (Montenegro) teaches: A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, causes the at least one processor to: provide a jackpot award and award determination services for determining a winner of the jackpot award amongst active gaming sessions at a pool of eligible devices that includes a plurality of table gaming devices managed by a third-party server; receive, from the third-party server, a first wagering event message indicating a wager event performed at a first table gaming device; convert, by a messaging API, the first wagering event message from the first message format to the second message format; upon processing of the first wagering event message in the second message format, determine that the wagering event is awarded the jackpot award based on an output of a random number generator (RNG); and award the bonus award based on the determination.
	While Montenegro teaches providing a jackpot award and award determination services for determining a winner of the jackpot award amongst active gaming sessions at a pool of eligible devices, Montenegro failed to teach that the pool of eligible devices includes a plurality of table gaming devices managed by a third-party server.
While Montenegro teaches receiving a first wagering event message indicating a wager event performed at a first gaming device, Montenegro failed to teach the receiving is from third-party servers in which the wagering event message indicates wagering events performed at table gaming devices. 
While Montenegro determining that the wagering event is awarded the jackpot award based on an output of a random number generator (RNG), Montenegro failed to teach the determination is upon processing of the first wagering event message in the second message format.
Montenegro failed to teach convert, by a messaging API, the first wagering event message from the first message format to the second message format.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rowe, US 20040053694 (Rowe) teaches that when it comes to application programming interfaces related to wagering games, messages can be converted to/from one format to a second different format in order to allow for communications between disparate systems. However, Rowe fails to teach that such messages are related to wagering events performed by a player at gaming tables.
Graf et al., US 20140256407 (Graf) teaches that when it comes to electronic gaming machines, such electronic gaming machines can encompass tables games. However, Graf fails to teach that such gaming tables are conducted by third-party servers that can be used for sending wagering events related to gaming tables for bonusing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                              
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715